Title: From John Adams to John Jay, 16 May 1786
From: Adams, John
To: Jay, John


     
      Dear Sir
      Grosvenor Square May 16. 1786
     
     Last night I was honoured with your Letter of April 7th. and am happy to find that Twelve States, have granted to Congress the

Impost. New York I am persuaded will not long withhold her Assent, because, that in Addition to all the other Arguments in favour of the measure, She will have to consider that all the Blame of Consequences must now rest upon her, and she would find this alone, a greater Burthen than the Impost.— This Measure alone, as soon as it is compleated will have a great Effect, and instantly raise the United States in the Consideration of Europe, and especially of England. Its beneficial Effects will be soon felt in America, by producing a Circulation of that Property, the long Stagnation of which, has been a principal Cause of the Distress of the Community. The States jointly and Severally, would find immediate Benefits from Establishing Taxes to pay the whole Interest of their Debts, those of the Confederation as well as those of particular States.— The Interest of Money would instantly be lowered, and Capitals be employed in Manufactures & Commerce that are now at Usury. It is no Paradox to Say, that every Man would find himself the richer, the more Taxes he pays, and this Rule must hold good untill the Taxes shall amount to a sum sufficient to discharge the Interest due to every Creditor, in the Community.
     The Power to regulate the Commerce of the whole, will not probably be long witheld from Congress, and when that point shall be agreed to, You will begin to hear a Cry in England for a Treaty. Like Daniel Defoes Game Cock, among the Horses Feet, it will be “Pray Gentlemen dont let Us tread upon one another.”—
     You have, I hope before now, Lord Carmarthens Answer of Feb. 28. to my Memorial of Nov. 30.— I had determined in my own Mind not “to demand a Categorical Answer, without the further Orders of Congress,” and it is a great Satisfaction to find your Opinion coincide. It is now with Congress to deliberate what Answer, they should make to his Lordship and for my own Part I dont see what Answer they can give untill they know the sense of Massachusetts, New York Virginia & south Carolina.
     With the highest Regard I have the honour to be / Sir your most obedient humble servant
     
      John Adams
     
    